Case 1:18-cv-01892-CFC-CJB Document 227 Filed 07/27/21 Page 1 of 7 PageID #: 8736




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  GALDERMA LABORATORIES,
  L.P. and GALDERMA S.A.,


                             Plaintiffs,

                      v.
                                                Civil Action No. 18-1892-CFC
  MEDINTER US LLC, MEDINTER
  LTD., ANTECO PHARMA LLC,
  ATTWILL MEDICAL SOLUTIONS,
  INC., ATTWILL VASCULAR
  TECHNOLOGIES LP and
  DERMAVANCE
  PHARMACEUTICALS, INC., and
  MEDGRAFT MICROTECH, INC.,

                             Defendants



                              MEMORANDUM ORDER

          Before me is the matter of claim construction of three terms found in two

  patents asserted in this case: U.S. Patent Nos. 6,716,251 (the #251 patent) and

  7,731,758 (the #758 patent). Oral argument regarding claim construction was held

  on November 20, 2020. A supplemental evidentiary hearing was held on July 6,

  2021.

  TERM 1:       "reconstitutable" in claims 1-6, 9-10, 12 of the #758 patent

                I. Galderma' s proposed construction: "Capable of being
                   reconstituted."
Case 1:18-cv-01892-CFC-CJB Document 227 Filed 07/27/21 Page 2 of 7 PageID #: 8737




               2. Defendants' proposed construction: "Capable of being constituted
                  or formed again. For example, to be reconstitutable to a gel or a
                  hydrogel, the composition that is freeze-dried would need to be in
                  the form of a gel prior to freeze drying."
               3. Court's Construction: "Capable of being reconstituted to a
                  prior form of the composition. For example, to be
                  reconstitutable to a gel or a hydrogel, the composition would
                  had to have been a gel or hydrogel before it was freeze-dried."

        The shared written description of the #251 and #758 patents does not contain

  the word "reconstitutable." During prosecution of the #758 patent, the applicant

  made the following statement to distinguish the Sander prior art reference: "To be

  reconstitu[t]able to a gel or more especially to a hydrogel, the composition that is

  freeze dried would need to be in the form of a gel prior to the freeze drying." D.I.

  175-3 at 952. Because the Sander reference teaches the mixing of two powders to

  form a moldable putty for treating bone defects, rather than adding water to a dried

  composition to create a gel, see D.I. 175-3 at 1002 (5:15, 5:19-25), I stated at oral

  argument that I did not find this statement by itself to constitute a clear and

  unequivocal definition of reconstitutable.

        The parties agree that as a general matter "reconstitution" means in the

 pharmaceutical sciences the restoration of a freeze-dried composition to a fluid

  form. D.I. 175 at 8, 9; see also Evidentiary Hearing Tr. at 165: 4-8. It seems clear

 from both parties' experts that this general understanding of the term comes from

 the fact that pharmaceutical compositions that are freeze-dried for later

 reconstitution generally begin as fluids. Dr. Heilshom, however, credibly testified

                                               2
Case 1:18-cv-01892-CFC-CJB Document 227 Filed 07/27/21 Page 3 of 7 PageID #: 8738




  that she has experience in designing hydrogels that are freeze-dried into a xerogel

  and then reconstituted into a hydrogel, Tr. 90, and that to reconstitute something

  into a gel, you have to start with a gel, Tr. 128. I am persuaded by the combination

  of the applicant's statement quoted above and Dr. Heilshorn's testimony that an

  artisan of ordinary skill would understand that to reconstitute a composition to a

  gel, the composition would had to have been a gel before it was freeze-dried.

  Accordingly, I will construe "reconstitutable" to mean: "Capable of being

  reconstituted to a prior form of the composition. For example, to be reconstitutable

  to a gel or a hydrogel, the composition would had to have been a gel or hydrogel

  before it was freeze-dried."

  TERM 2: "said reconstitutable product comprises a freeze-dried
  composition or' / "a freeze-dried composition or' in claim 1 of the #758 patent

               1. Galderma's proposed construction: The reconstitutable product
                  comprises the listed components.
               2. Defendants' proposed construction: The freeze-dried composition
                  consists only of the listed components and no others.
               3. Court's Construction: The freeze-dried composition consists
                  essentially of the listed components.

        Claim 1 of the #758 patent recites:

               A reconstitutable product, which upon the addition of
               water becomes a bioresorbable, injectable implant
               product, wherein said reconstitutable product comprises a
               freeze-dried composition of:

                     microparticles of at least one polymer of non-
                     animal origin selected from the group consisting of


                                              3
Case 1:18-cv-01892-CFC-CJB Document 227 Filed 07/27/21 Page 4 of 7 PageID #: 8739




                     lactic acid polymers, glycolic acid polymers, and
                     lactic acid-glycolic acid co-polymers; and

                     a hydrogel precursor consisting essentially of
                     materials of non-animal origin, wherein said
                     precursor forms a hydrogel upon the addition of
                     water.

  #758 patent at claim 1. The parties dispute whether the claimed "freeze-dried

  composition" is open-ended or closed-ended.

        In AFG Industries, Inc. v. Cardinal JG Co., the Federal Circuit construed the

  transition phrase "composed of' "in light of the specification to determine whether

  open or closed claim language is intended." 239 F.3d 1239, 1245 (Fed. Cir. 2001)

  (citing rvn>EP § 2111.03 (7th ed. rev.I Feb. 2000)). The court found "based on the

  specification and other evidence ... that the term 'composed of in [that] case was

  not completely closed." Id. The court then adopted the construction "consisting

  essentially of," in other words, "exclud[ing] ingredients that would materially

  affect the basic and novel characteristics of the claimed composition." Id. (quoting

 Atlas Powder Co. v. E.I. du Pont De Nemours & Co., 150 F.2d 1259, 1274 (Fed.

  Cir. 1984)) (internal quotation marks omitted). Several district courts have

 adopted this semi-closed construction of the transitional phrases "composed of' or

 "of." See, e.g., Bd. ofRegents v. Ethicon, Inc., Case No. 1-17-CV-1084-LY, 2018

  WL 6313295, at *3-*4 (W.D. Tex. Nov. 30, 2018) (construing "composed of' to

 be open to unlisted ingredients that do not materially affect the basic and novel



                                           4
Case 1:18-cv-01892-CFC-CJB Document 227 Filed 07/27/21 Page 5 of 7 PageID #: 8740




  properties of the invention); Sebela Int'/ Ltd. v. Actavis Labs. FL, Inc., Civil Action

  No.: 17-4789-CCC-MF, 2017 WL 4782807, at *4 (D.N.J. Oct. 20, 2017)

  (construing "of' to be a closed or mostly closed term); Teva Pharm. USA, Inc. v.

  Sandoz Inc., 810 F. Supp. 2d 578, 585 (S.D.N.Y. 2011) (construing "composed of'

  and "of' to mean "consisting essentially of').

        Galderma argues that a closed-ended construction of this term would

  exclude from claim 1 an embodiment of the invention wherein a "freeze-drying

  medium" contains a gelling agent, a cryoprotecting agent, and a surfactant. #758

  patent at 3:52-4:22, 4:61-5:3. Furthermore, claims 4 and 9, which depend from

  claim 1, recite a "hydrogel precursor compris[ing]" additional ingredients and a

  "reconstitutable product ... further comprising a surfactant." In light of these

  examples from the #758 patent, I agree that the "freeze-dried composition" was not

  intended to be closed to just the claimed "microparticles" and "hydrogel

  precursor."

        Defendants' expert testified credibly that an artisan of ordinary skill would

  infer that a surfactant is part of the "hydrogel precursor" included in the freeze-

  dried composition, and therefore the transition need not be open-ended to include

  the desired embodiment. But Defendants' essential argument-that the term

  should be closed unless the desired embodiment would be read out of the claims-




                                             5
Case 1:18-cv-01892-CFC-CJB Document 227 Filed 07/27/21 Page 6 of 7 PageID #: 8741




  is stricter than the guidance of AFG Industries. Accordingly, I will construe

  "freeze-dried composition" as "consisting essentially of'' the claimed ingredients.

  TERM 3:      "water for injection" in claim 16 of the #251 patent

               1. Galderma's proposed construction: "Water suitable for injection."
               2. Defendants' proposed construction: "Water that is substantially
                  ion-free and apyrogenic, making it suitable for human injection."
               3. Court's Construction: "Water suitable for human injection."

        The parties initially disputed whether "water for injection" can contain any

  solutes, added substances, excipients, or contaminants. D.I. 175 at 54-57. I

  initially adopted Galderma's construction, "water suitable for injection," because

  "[n]othing in the patents or prosecution history require that the water be distilled or

  solute-free." Tr. at 147:6-14. But I allowed the parties to provide extrinsic

  evidence on whether "there really can be contaminants" in "water for injection."

  Tr. at 149:25-150:6.

        It has become clear that parties dispute not whether "water for injection" can

 contain solutes, but what level of solutes "water for injection" can contain.

 Defendants' expert opined that the standard of compendia! Water for Injection-a

 term of art, according to Defendants-varies based on "what specific ion levels are

 tolerable and what methods of preparation are acceptable." D.I. 215-3, Ex. 38 ,r 39

 (emphasis added). The parties also agree that "water for injection" is generally

 understood to exclude fever-inducing contaminants. See D.I. 214 at 82 n.10.

 Thus, I adopt the construction "water suitable for human injection," with the

                                            6
Case 1:18-cv-01892-CFC-CJB Document 227 Filed 07/27/21 Page 7 of 7 PageID #: 8742




  understanding that "water for injection" may include some tolerable level of

  excipients.

        NOW THEREFORE, at Wilmington on this Twenty-seventh day of July in

  2021 , the Court adopts the claim constructions set forth above.




                                                                     CHIEF JUDGE




                                            7
